IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BECKLEY DIVISION \X
DOUGIE LESTER, individually and on WY '
behalf of all others similarly situated,
Plaintiff, b
v. CIVIL ACTION NO. 5:17-cv-00740

Honorable Judge Irene C. Berger
PAY CAR MINING, INC.,
BLUESTONE INDUSTRIES, INC.,
BLUESTONE COAL CORP.,
KEYSTONE SERVICE INDUSTRIES, INC., and
MECHEL BLUESTONE, INC.

Defendants.
ABSTRACT OF JUDGMENT

Judgment was rendered by the United States District Court for the Southern District of
West Virginia at Beckley on April 18, 2019, in the above-entitled action, in favor of

Dougie Lester, individually and on behalf of others similarly situated,
and against

Pay Car Mining, Inc., Bluestone Industries, Inc., Bluestone Coal Corp., Keystone Service
Industries, Inc., and Mechel Bluestone, Inc.,

for
$ 270,800.00 due as of April 18, 2019,
in addition to such further daily late fees as may accrue after April 18, 2019, in lieu of the
legal rate of interest, at the rate of $1,000.00 per day that each payment to the common
fund, class representatives, or class administrator is late, until all sums are paid in full,
$333,333.33 due on or before August 31, 2019,
$333,333.33 due on or before February 28, 2020, and

$333,333.34 due on or before April 30, 2020,

 
in addition such further daily late fees as may accrue should the payments due on August
31, 2019, February 28, 2020, or April 30, 2020, be made outside of the 15-day cure
period set forth in the March 7, 2019 Order of the Court (ECF Doc. # 63).

RORY L. PERRY Il, CLERK OF COURT DATE: Hf sfao/ q
wvetbhrrhon trp

DEPUTY CLERK |
